          Case 1:18-cv-04005-SN Document 102 Filed 02/26/20 Page 1 of 1

                                                          1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                        NEW YORK, NEW YORK 10105
                                                                           TELEPHONE: (212) 370-1300
                                                                           FACSIMILE: (212) 370-7889
                                                                                     www.egsllp.com

                                                February 26, 2020

VIA ECF
The Honorable Sarah Netburn
United States Magistrate Judge
U.S. District Court – Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Gao v. Graceful Services, Inc. et al.
               Civil Case No. 18-CV-4005 (SN)

Dear Judge Netburn,

         We represent Defendants Graceful Services, Inc. and Grace Macnow (together, “Graceful
I”) in the above-referenced matter. Pursuant to Your Honor’s Individual Rules, ¶ I(A), Graceful
I submits this letter seeking to confirm that the discovery deadline between Plaintiff and Graceful
I is February 28, 2020.

        Pursuant to Your Honor’s Order of November 13, 2019, Graceful I understands the
current discovery deadline for all parties is February 28, 2020. See ECF Dkt. 94 (“All discovery
in this matter shall be completed by February 28, 2020.”).

        Yesterday, Plaintiff and the other Defendant, Graceful II Service, Inc. (“Graceful II”),
jointly requested that the discovery deadline be extended to April 28, 2020. See ECF Dkt. 101.
Notably, that joint letter states that discovery remains only between Plaintiff and Graceful II; not
Graceful I. See Id. (“Discovery in the claims against the third Defendant, Graceful II Service,
Inc., is going forward”). Also, their joint letter states that “[n]o previous requests for an
extension of the discovery deadline as to Graceful II, Service have been requested.” (sic) Id.

        Based on the foregoing, and to ensure that there is no confusion on this issue, we
respectfully request that, in any future Order addressing the extension request of Graceful II and
Plaintiff, Your Honor confirm that discovery between Plaintiff and Graceful I will end on
February 28, 2020.

                                              Respectfully yours,

                                              ELLENOFF GROSSMAN & SCHOLE LLP


                                              By:
                                                       Ilan Weiser, Esq.
cc: All Counsel (Via ECF)


       {00771840.DOC.3}
